DETAILED ACTION
CLAIMS 1-18 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 9, and 15
 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 112
35 U.S.C.§112(b) or 35 U.S.C.§112 (pre-AIA ), Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18
 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 
 recites the following limitation: automatically responding to the data message with a location where additional data can be obtained from the remote data processor receiver if it is determined by the remote data processor receiver that the data message is authentic.  
Claims 7 and 13 
 recite substantially similar limitations. 
This limitation may be interpreted in at least two ways. It may be read to mean that the automatic response is generated if the remote data processor determines that the data message is authentic. It may also be read to mean that the additional data may be obtained if the remote data processor determines that the data message is authentic. 
In the interest of compact prosecution, and in light of the specification as it would be interpreted by a person having ordinary skill in the art before the effective filing date of the claimed invention, examiner will adopt the former interpretation.
Claim(s) 2-6, 8-12, and 14-18 
 incorporate the deficiencies of rejected base claim(s) 1, 7, and 13 Accordingly, claims 2-6, 8-12, and 14-18 
 are likewise rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Claim Rejections - 35 USC § 101
Claims 13-18
 is rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations), absent a limiting definition in the specification, typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Claim 13 recites “[a] data memory device storing instructions that cause one or more processors to perform the steps of ….” Emphasis added. Examiner has reviewed the specification and has found no definitions and examples of computer readable media which are sufficiently limiting to exclude a signal per se.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-7, 12-13, 16, and 18
 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chawla et al., US 2010/0077066 Al, (“Chawla”).
Regarding Claim 1,
 Chawla teaches a method for secure data communications using an insecure protocol, comprising:  
generating a data message at a data processor client; adding a security key to the data message using the data processor client; transmitting the data message to a remote data processor receiver ([0021] “the image discovery client 156 accesses client authentication credentials and host platform hardware information from the host 150. Next the method 190 proceeds to block 198 where the image discovery client 156 communicates the authentication credentials and hardware information to the image discovery service 162.” i.e. the discovery client sends platform hardware information – a data message giving the claim the BRI – and the client authentication credentials – a security key giving the claim the BRI – to the image discovery service – transmitting the data message to the remote data processor) 
over a data network; ([0019] “An Ethernet network 184 or similar network may couple the host 150, the network services 160, the centralized databases 166 and/or the iSCSI storage arrays 176 together for communication.” See also Fig. 3) 
determining whether the data message is authentic at the remote data processor receiver; ([0021] “image discovery service 162 authenticates the client (e.g., using Active Directory (AD)) and discovers the iSCSI qualified name (IQN) and authentication secret for the storage target” Emphasis added. See also [0020] “image discovery service 162 performs the work related to client authentication, image discovery and image customization for hardware platform.” and [0022]) and
 automatically responding to the data message with a location where additional data can be obtained from the remote data processor receiver if it is determined by the remote data processor receiver that the data message is authentic.  ([0021] “the image discovery service 162 may use a local database to authenticate the host and discover its image … method 190 proceeds to block 210 where the image discovery service 162 sends boot image location information and iQN/challenge-handshake authentication protocol (CHAP) secret information to the host 150.” Emphasis added.) 
Regarding Claim 4,
 Chwala teaches. wherein transmitting the data message to the remote data processor receiver over the data network comprises transmitting a request for a target drive for an operating system image ([0020] – [0021] “[0020] In operation of an embodiment, the host 150 runs an image discovery client 156 that interacts with the imaged discovery service 162 to find a proper boot image 178A, 178B, 178C for the user of the host 150 … method 190 proceeds to block 212 where the host 150 connects to the iSCSI target and authenticates using IQN/CHAP, reads the boot image 178 and boots ….”Emphasis added. See also Fig. 3, elements 176 and 178. i.e. the boot images reside on ISCSI target devices.)  to a secure UEFI server.  ([0019] “The image discovery client may be a unified extensible firmware interface (UEFI) application running on top of a UEFI BIOS.” See also [0020] “database 166. The image discovery client 156 may be a UEFI application and may be stored in BIOS 152” and Fig. 3 elements 156 and 162. i.e. the UEFI discovery client is served by the image discovery service – a secure UEFI server giving the claim the BRI --) 
Regarding Claim 6,
 Chwala teaches wherein automatically responding to the data message with the location where additional data can be obtained from the remote data processor receiver if it is determined by the remote data processor receiver that the data message is authentic comprises automatically responding to the data message with the location where an operating system image can be obtained.  ([0021] “the method 190 proceeds to block 210 where the image discovery service 162 sends boot image location information and iQN/challenge-handshake authentication protocol (CHAP) secret information to the host 150. Next the method 190 proceeds to block 212 where the host 150 connects to the iSCSI target and authenticates using IQN/CHAP, reads the boot image 178 and boots” Emphasis added.) 
Claim(s) 7, 10, 12-13, 16, and 18
 is/are directed to the same scope as the method set forth in claim(s) 1, 4, and 6. Therefore claim(s) 7, 10, 12-13, 16, and 18 is/are rejected under the same reasoning set forth above over Chawla. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2, 8, and 14
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al., US 2010/0077066 Al, (“Chawla”) in view of Song et al., US 2007/0233845 Al, (“Song”).
Regarding Claim 2,
 Chwala does not teach wherein generating the data message at the data processor client comprises generating an M- Search protocol message at a secure UEFI network mapping client.
Chawla goes on to teach discovering network boot resources. (Chawla [0019] – [0020]) 
Song teaches wherein generating the data message at the data processor client comprises generating an M-Search protocol message at a secure UEFI network mapping client. ([0035] “Step 2: The UPnP control point 114 starts the UPnP discovery process by sending a multicast search (M-SEARCH) message over the link 101, to discover online UPnP devices in the network 100.”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Song with the teaching of Chawla as both references are directed to configuring computing systems. Moreover, Song improves on Chawla’s teaching of discovering network boot resources for authenticated clients (Chawla [0019] – [0020]) by teaching a technique of exposing/hiding network boot resources according to an access policy (Song [0086] – [0087]), thus further improving security at the server.
Claim(s) 8 and 14
 is/are directed to the same scope as the method set forth in claim(s) 5. Therefore claim(s)11 and 17 is/are rejected under the same reasoning set forth above over Chawla in view of Song.
Claims 5, 11, and 17
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chawla et al., US 2010/0077066 Al, (“Chawla”) in view of Campagna et al., US 2019/0312851 Al,  (“Campagna”).
Regarding Claim 5,
 Chawla does not teach wherein determining whether the data message is authentic at the remote data processor receiver comprises accessing a public key server to authenticate the data message.  
Note, Chawla goes on to teach that the client authenticates itself with the server (Chawla [0021]) 
Campagna teaches wherein determining whether the data message is authentic at the remote data processor receiver comprises accessing a public key server to authenticate the data message.  ([0031] “an authorization host 120 may include one or more computer systems configurable to authenticate an unprovisioned device for use on a network … the authorization host may have stored or have access to the provisioning public key 122 corresponding to the provisioning private key 106 that the device 102 may use to digitally sign certificates such as the certificate information 116 shown in FIG. 1. The authorization host may use the provisioning public key to verify the authenticity of certificate information that is digitally signed using the provisioning private key in any suitable manner.” Emphasis added.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Campagna with the teaching of Chawla as both references are directed to initialization of computing systems. Moreover, Campagna improves on Chawla’s teaching of authorizing a client to network boot (Chawla [0021]) by teaching a technique which provide further steps to authorize a client which utilize expected client attributes to ensure that only authorized clients are allowed to boot from the server, thus improving security in the system (Campagna [0018] – [0019]).
Claim(s) 11 and 17
 is/are directed to the same scope as the method set forth in claim(s) 5. Therefore claim(s)11 and 17 is/are rejected under the same reasoning set forth above over Chawla in view of Campagna.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schneier, B. (2015). Applied cryptography: Protocols, algorithms, and source code in C. Indianapolis, IN: Wiley.for its teaching of public key management and use of public key encryption for message authentication;
Khanna et al., US 2005/0071677 Al, for its teaching of authenticating boot clients in a network boot environment;
Zur et al., US 2006/0218388 Al for its teaching of booting from an ISCSI target; and
Chakravarthi et al., US 2005/0283615 Al, for its teaching of authenticating a user in an SSDP system; and
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549.  The examiner can normally be reached on M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187                      

/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187